                Case 1:18-cv-02470-CJN Document 2 Filed 10/26/18 Page 1 of 1


                                                                                                                           CO-386
                                                                                                                           10/2018


                                    United States District Court
                                    For the District of Columbia
American Oversight


                        vs            Plaintiff      )         Civil Action No.   1 8cv2470
Federal Emergency Management
Agency
                                     Defendant


                                                  CERTIFICATE RULE LCvR 26.1

1. the undersigned, counsel of record for   American Oversight                             certify that to the best of my knowledge and

belief; the following are parent companies, subsidiaries or affiliates of   American Oversight                             which have

any outstanding securities in the hands of the public:

  None.




These representations are made in order thatjudges of this court may determine the need for recusal.


                                                                 Attorney of Record


                                                            ~ature

 D.C. Bar No. 1006999                                             Austin A. Evers
BAR IDENTIFICATION NO.                                           Print Name

                                                                  1030 1 5th Street B255
                                                                 Address

                                                                  Washington          DC             20005
                                                                  City            State               Zip Code

                                                                  (202) 869-5241
                                                                  Phone Number
